DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4, 7, 9, 18, and 19 have been cancelled.  Claims 1, 3, 8, 10-17, and 20 have been amended.  Claims 24 and 25 are new
Claims 1, 3, 5, 6, 8, 10-17, and 19-25 are pending and under examination.

2.	All rejections pertaining to claims 2, 4, 9, and 19 are moot because the claims were cancelled with the reply filed on 8/8/2021.
	The objection to claim 17 is withdrawn in response to the amendment filed on 8/8/2021.

Claim Objections
3.	Claims 16 and 25 are objected to because of the recitations “subject” and “fish”, respectively.  Appropriate correction to “fish subject” is required.

4.	Applicant is advised that should claim 16 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Double Patenting
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 3, 5, 6, 8, 10-17, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 10-14, 17- of copending Application No. 15/748,444 (reference application), in view of Fairman et al. (PGPUB 2009/0263423).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of eliciting an immune response in a subject by using the same immunomodulatory composition comprising cationic liposomes and the plasmids set forth by SEQ ID NOs: 1 and 4.  The only difference is that the application claims recite administering to porcine and not to aquatic species.  However, the prior art teaches that the compositions comprising empty (i.e., without a gene insert) plasmids encapsulated into cationic liposomes could be used to elicit immune responses in mammals as well in fish (see Fairman et al., Abstract; [0006]; [0010]; [0019]; [0067]; [0086]).  Modifying the application claims by administering the composition to any fish would have been obvious to one of skill in the art.  Thus, the instant claims and the application claims are obvious variants. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1, 3, 5, 6, 8, 10-17, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/738,794 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of eliciting an immune response in a subject by using the same immunomodulatory composition comprising cationic liposomes and the plasmid . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1, 3, 5, 6, 8, 10-17, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,933,131 (filed as Application No. 16/320,256), in view of Fairman et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same immunostimulatory composition comprising cationic liposomes encapsulating the same empty plasmid set forth by SEQ ID NO: 1.  Although the patent claims do not recite using the composition to elicit immune response in fish, Fairman et al teach that compositions comprising empty plasmids encapsulated into cationic liposomes could be used to elicit immune responses in fish (see Abstract; [0006]; [0010]; [0019]; [0067]; [0086]-[0087]).  Using the composition recited in the patent claims to induce immune responses in any fish and arrive at the claimed invention would have been obvious to one of skill in the art.  Thus, the instant claims and the patent claims are obvious variants. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 6, 8, 10-17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fairman et al. (PGPUB 2009/0263423), in view of each Fang et al. (Clinical and Vaccine Immunology, 2009, 16: 1033-1039), Chen et al. (Fish & Shellfish Immunology, 2007, 23: 589-600), Warner (Protocol Reviews, 2008), and Strandskog et al. (Developmental and Comparative Immunology, 2007, 31: 39-51).
Fairman et al. teach a method for eliciting an immune response/improving the immune response to a vaccine in fish, the method comprising administering to the fish 
a pharmaceutical composition comprising CLDCs (i.e., cationic multilamellar liposomes encapsulating the empty plasmid pCR3.1) and a pharmaceutically acceptable carrier, wherein the cationic liposomes consist of cholesterol and one of DOTMA, DOTAP, DOTIM, and DDAB, wherein CLDCs can be administered alone or in combination with a vaccine, and wherein the composition is administered intraperitoneally after exposure to an infectious agent (claims 1, 3, 6, 8, 17, and 20) (see Abstract; [0006]; [0010]-[0011]; [0013]; [0015]; [0019]; [0036]; [0042]; [0058]; [0061]; [0067]; [0076]; [0079]; [0081]; [0086]).  Although Fairman et al. do not specifically teach that the fish is a cultured fish (claims 16 and 25), MPEP 2131.02 III states that a generic disclosure will anticipate a at once envisaged" from the disclosure
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  In the instant case, the fish can be either wild or culture-raised.  Thus, one of skill in the art would have at one envisioned that Fairman et al. teach eliciting immune responses in both cultured and wild fish.  
Fairman et al. teach pCR3.1, which was known in the prior art as comprising only 8 CpG motifs (see Fang et al., p. 1034, column 1, third paragraph).  However, the prior art teaches that plasmids comprising enhanced numbers of CpG motifs are more potent immune response stimulators in fish species.  For example, Chen teaches that pYES2-90CpG (a plasmid comprising 90 CpG motifs, including CpG motifs optimal in mice and humans) is a potent activator of immune responses in fish when compared to the plasmid comprising only 2 CpG motifs (see Abstract; p. 590; paragraph bridging p. 590 and 591; p. 593, last two paragraphs; paragraph bridging p. 595 and 596; p. 596, first full paragraph).  Furthermore, Warner teaches JVRS-100 (a CLDC consisting of cholesterol/DOTIM cationic liposomes and pMB75.6, a plasmid containing 288 CpG motifs) as an immunostimulator suitable to induce potent immune responses in mammals, including humans (p. 3-7; p. 15; p. 60; p. 62).  While Warner does not teach fish, Strandskog et al. teach that the effects of CpGs are comparable between fish and humans (see Abstract; paragraph bridging p. 39 and 40).  Based on these teachings, one of skill in the art would have reasonably concluded that using plasmids comprising enhanced numbers of CpG motifs (such as pMB75.6) in the method of Fairman et al. would result in enhanced innate immune responses.  One of skill in the art would have found obvious to modify the method of Fairman et al. by replacing their CLDCs with 
It is noted that pMB75.6 does not have at least 80% homology to the plasmids set forth by SEQ ID NO: 1 or 4 (i.e., pGCMB75.6 and pLacZMB75.6, respectively) (claims 1 and 20).  However, pGCMB75.6 and pLacZMB75.6 are derived from pMB75.6 (as also admitted by the applicant in the reply filed on 2/19/2021).  There is no evidence of record demonstrating that specifically using pGCMB75.6 or pLacZMB75.6 or plasmids at least 80% identical to pGCMB75.6 and pLacZMB75.6 leads to superior or unexpected results over pMB75.6.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of an unexpected difference between pMB75.6 and its derivatives pGCMB75.6 and pLacZMB75.6 with respect to inducing immune responses.
 With respect to claims 10-15, one of skill in the art would have found obvious to administer the composition to any fish, including salmon, catfish, carp, trout, yellow tail, and bass when inducing immunity in these fish species was desired.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 1, 3, 5, 6, 8, 10-17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fairman et al. taken with each Fang et al., Chen et al., Warner, and Strandskog et al., in further view of Abraham et al. (PGPUB 2013/0295167).
The teachings of Fairman et al., Fang et al., Chen et al., Warner, and Strandskog et al. are applied as above for claims 1, 3, 6, 8, 10-17, 20, and 25.  Fairman et al., Fang et al., Chen et al., Warner, and Strandskog et al. do not teach administration before exposure to an infectious agent (claim 5).  Abraham et al. teach that CLDCs consisting of pMB75.6 encapsulated into DOTIM/cholesterol cationic liposomes could be used to elicit innate immune responses in a subject before and after the exposure of the subject to an infectious agent ([0060]; [0077]-[0079]).  One of skill in the art would have found obvious to administer the CLDCs before exposure to an infectious agent to achieve the predictable result of inducing immune responses in fish.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1, 3, 6, 8, 10-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fairman et al. taken with each Fang et al., Chen et al., Warner, and Strandskog et al., in further view of Gomez-Casado et al. (Vaccine, 2011, 29: 2657-2671).
The teachings of Fairman et al., Fang et al., Chen et al., Warner, and Strandskog et al. are applied as above for claims 1, 3, 6, 8, 10-17, 20, and 25.  Fairman et al., Fang et al., Chen et al., Warner, and Strandskog et al. do not teach inactivated IPNV nor do they specifically teach Atlantic salmon (claims 21-24).  Gomez-Casado et al. teach 
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
13.	Double patenting
	The applicant disagree that pigs and fish are functional equivalents.  However, the rejections do not state such.

	The applicant argues that application 16/320,256 is the later filed application and thus, the double patenting rejection should be withdrawn in the instant application and made during the examination of the ‘256 application.
	This is not found persuasive.  Application 16/320,256 issued as U.S. Patent 10,933,131 and thus, in order to overcome this rejection, the applicant must submit a terminal disclaimer.

	35 U.S.C. 103
	The argument that immunostimulation in mice cannot predict activity in other species is not found persuasive for the reasons of record.

Thus, one of skill in the art would have had a reasonable expectation of success in using JVRS-100 (potent for humans), especially in view of Strandskog teaching that the effects of CpGs are comparable between fish and humans.
It is true that JVRS-100 comprises pMB75.6, which does not have at least 80% homology to the plasmids set forth by SEQ ID NO: 1 or 4 (i.e., pGCMB75.6 and pLacZMB75.6, respectively).  However, as set forth in the rejection above, pGCMB75.6 and pLacZMB75.6 are derived from pMB75.6 and there is no evidence of record demonstrating that pGCMB75.6 or pLacZMB75.6 (or plasmids at least 80% identical) impart superior or unexpected results over pMB75.6.  

With respect to the arguments related to pCR3.1, just because a plasmid is used as mammalian expression vector does not mean that the plasmid necessarily lacks CpG motifs.  As set forth in the rejection above, pCR3.1 comprising 8 CpG motifs.  

New Rejections
Claim Rejections - 35 USC § 112(b)
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 depends upon the canceled claim 4 and thus, it is indefinite as being both incomplete by its dependence on the cancelled claim 4; and lack of antecedent basis for its limitation (“The method”) which is not present in the cancelled base claim 4.
	Amending the claim to refer to claim 8 which recites a vaccine or deleting the claim would obviate this rejection.
	For examination purposes, the claim was reasonably interpreted as being dependent upon claim 8, reciting a vaccine.



Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su (Developmental and Comparative Immunology, 2016, 50: 218-227) was cited in response to the argument that immunostimulation in mice cannot predict activity in other species.  Specifically, the reference supports the conclusion that one of skill in the art would have reasonably expected to be successful in using JVRS-100 in fish. 



17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.